            Case 1:18-cv-02388-CRC Document 28 Filed 08/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AMERICAN FEDERATION OF               )
TEACHERS,                           )
                                    )
GIFFORDS LAW CENTER TO              )
PREVENT GUN VIOLENCE,               )
                                    )
      and                           )
                                    )
SOUTHERN POVERTY LAW CENTER, )            Civil Action No. 18-2388 (CRC)
                                    )
            Plaintiffs,             )
                                    )
      v.                            )
                                    )
UNITED STATES DEPARTMENT OF         )
EDUCATION,                          )
                                    )
            Defendant.              )
____________________________________)

                                  JOINT STATUS REPORT

       Plaintiffs and the United States Department of Education (“Defendant”) jointly file this

status report pursuant to the Court’s April 14, 2020, Minute Order. The parties report as follows:

       1.       As previously reported, Defendant agreed to produce 500 pages of emails per

month pertaining to Request 18-02718-F, and Plaintiffs agreed to identify attachments to those

emails that they wish to be reviewed and produced by Defendant at the same rate. In August

2019, Defendant completed its review and production of non-exempt emails responsive to

Request 18-02718-F. Thereafter, Plaintiffs identified a number of attachments, which Defendant

has since been processing.

       2.       On June 12, 2020, Defendant processed and produced 672 pages of attachments

responsive to Request 18-02718-F.
            Case 1:18-cv-02388-CRC Document 28 Filed 08/10/20 Page 2 of 2




       3.       On July 13, 2020, Defendant completed its response to Plaintiff by processing and

producing the remaining 480 pages of attachments responsive to Request 18-02718-F.

       4.       The parties propose submitting a further joint status report on October 12, 2020.




Dated: August 10, 2020                        Respectfully Submitted,


                                              /s/ Benjamin M. Seel
                                              BENJAMIN M. SEEL
                                              D.C. Bar # 1035286
                                              Democracy Forward Foundation
                                              1333 H Street, NW
                                              Washington, DC 20005
                                               (202) 701-1793
                                              bseel@democracyforward.org

                                              Counsel for Plaintiffs

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN
                                              D.C. BAR # 924092
                                              Civil Chief

                                              Derek S. Hammond
                                              DEREK S. HAMMOND, D.C. Bar No. 1017784
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2511
                                              derek.hammond@usdoj.gov

                                              Counsel for Defendant




                                               -2-
